t c memo united_states tax_court william j tully petitioner v commissioner of internal revenue respondent docket no filed date william j tully pro_se edwin a herrera for respondent memorandum opinion wells judge this case is before the court on respondent's motion for partial summary_judgment and second motion for partial summary_judgment pursuant to rule respondent determined a unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and continued - deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an addition_to_tax pursuant to sec_6651 for failure_to_file and a penalty pursuant to sec_6663 for fraud in the amounts of dollar_figure and dollar_figure respectively petitioner resided in ontario california at the time he filed the petition in the instant case on date petitioner filed a petition with this court seeking a redetermination of his income_tax_liability in the petition petitioner listed as his address east yale street ontario california the yale street address on date respondent filed an answer in the instant case asserting the above deficiency and facts to support a fraud_penalty petitioner failed to deny any of the allegations contained in respondent's answer on date respondent moved pursuant to rule c for entry of an order that the allegations in the answer be deemed admitted the court issued a notice of filing of respondent's rule c motion and ordered that petitioner file a reply by date the order instructed petitioner that t petitioner files a reply as required by rule a and b of this court's rules respondent's motion will be denied the court's notice also advised petitioner that if petitioner continued procedure - - does not file a reply as directed herein the court will grant respondent's motion and deem admitted for purposes of this case the affirmative allegations in the answer upon petitioner's failure_to_file a reply the court granted respondent's motion and deemed admitted the affirmative allegations of fact set forth in respondent's answer on date the court issued the notice of trial for the instant case for the trial session in los angeles california on date on date respondent filed a motion for partial summary_judgment based upon the allegations in respondent's answer which allegations were deemed admitted pursuant to rule c on date the court ordered petitioner to file a response to the motion for partial summary_judgment on or before date petitioner failed to file a response on date respondent filed a request for admissions pertaining to the addition_to_tax for delinquency under sec_6651 petitioner failed to file a response to respondent's date request on date respondent filed a second motion for partial summary_judgment based upon the admissions as to the addition_to_tax under sec_6651 on date the court ordered petitioner to file a response to taken together respondent's motions for partial summary_judgment if granted dispose_of all of the issues in the instant case q4e- respondent's second motion for partial summary_judgment on or before date petitioner failed to file a response all papers filed by respondent contained a certificate of service indicating that petitioner was served by mail at the yale street address all of the court's orders were served upon petitioner at the yale street address and except the order granting respondent's rule c motion were sent by certified mail none of the court's mail serving the orders on petitioner at the yale street address was returned as undeliverable on date the instant case was called from the court's trial calendar at los angeles california petitioner appeared and orally moved to vacate the deemed admissions on the ground that he had not received any of the mailings because he had moved from his yale street address respondent objected upon inquiry respondent's counsel advised the court that none of the mailings to petitioner at the yale street address were returned to respondent as undeliverable the instant case was continued for the purpose of conducting a hearing and resolving petitioner's oral motion on date a hearing was held before special_trial_judge nameroff and the parties appeared and were heard on petitioner's oral motion and respondent's objection the court denied petitioner's oral motion to vacate the deemed admissions stating --- - the evidence indicates that date petitioner had filed with the u s post office a notice of change_of address from the yale st address to p o box upland ca and that said notification of change_of address was valid for year indeed a communication from respondent to petitioner on date to the yale st address was delivered to petitioner and signed for by him on date while it is possible that petitioner may have had some difficulty with his mail there is no evidence that the court's notifications to petitioner were not delivered petitioner's self-serving denials notwithstanding consequently the facts deemed admitted as a result of respondent's rule c motion and as a result of respondent's request for admissions pursuant to rule c may be considered for the purpose of respondent's motions for partial summary_judgment see 85_tc_267 77_tc_334 the following are the facts deemed admitted during the taxable_year petitioner engaged in the business of establishing exempt_organizations petitioner held himself out as an attorney authorized to practice law and as a financial consultant he conducted seminars encouraging people to establish exempt_organizations and falsely informed them that by establishing these organizations they could avoid income_tax by conducting all of their financial transactions through the exempt_organizations petitioner recruited clients at the seminars as well as through direct mailings to accountants and others as part of the services he provided clients petitioner submitted reguired filings to the state of nevada and tried to -- - obtain exempt status for his clients from the internal_revenue_service in some cases petitioner did not submit the required filings for each exempt_organization he purportedly established petitioner received a fee of approximately dollar_figure records maintained by the state of nevada indicate that petitioner attempted to establish at least exempt_organizations during the taxable_year petitioner encouraged clients to name persons as officers and members of the exempt organizations' board_of directors whom his clients could trust to act in name only petitioner emphasized that these individuals should be willing to resign at his clients' desire and that a power_of_attorney from such persons to his clients to vote on their behalf was encouraged on several occasions petitioner offered to act or acted as an officer or member of the board_of such organizations petitioner also maintained a list of doctors lawyers and others who could be trusted to act as officers and board members in name only petitioner warned his clients not to send up flags for the internal_revenue_service on one occasion petitioner described the client's exempt_organizations as a license to steal in several instances petitioner did not fulfill the promises he made to his clients on their federal_income_tax return petitioner and his wife filed a schedule c which listed a business named all - american financial services all american petitioner alleged that all american was a sole_proprietorship in the business of consulting on the schedule c petitioner listed his social_security_number but omitted his employer_identification_number petitioner understated his schedule c gross_receipts for the taxable_year by dollar_figure in addition to understating his gross_receipts on the schedule c petitioner also overstated his exemptions and his standard_deduction for married persons and underreported his self-employment taxes a motion for partial summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the party opposing the motion cannot rest upon the allegations or denials in the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d the moving party however bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment marshall v commissioner supra pincite fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing petzoldt v commissioner - - t c whether fraud exists is a question of fact to be resolved upon review of the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is never presumed 55_tc_85 facts deemed admitted pursuant to rule c are considered conclusively established and may be relied upon by the government even in relation to issues where the government bears the burden_of_proof 29_f3d_1533 11th cir affg tcmemo_1992_198 see also doncaster v commissioner supra pincite holding that deemed admissions under rule c are sufficient to satisfy the government's burden_of_proof with respect to the issue of fraud based on the facts asserted in respondent's answer which facts are deemed admitted there is no genuine issue of material fact with respect to respondent's determinations petitioner is deemed to have fraudulently understated by dollar_figure his schedule c gross_receipts for the year in issue petitioner knowingly prepared a false tax_return with the intent to evade tax when he overstated his exemptions overstated his standard_deduction for married persons underreported his self-employment taxes and understated his income_tax_liability petitioner's fraudulent actions as set forth above are part of a 2-year pattern of fraud in which petitioner engaged with the intent to evade tax see tully v commissioner tcmemo_1997_310 holding petitioner liable for the fraud_penalty for failing to report income from his business of establishing exempt_organizations in the instant case based on the deemed admissions we uphold respondent's determination of the dollar_figure deficiency in petitioner's income_tax moreover we conclude that respondent has satisfied the burden of proving by clear_and_convincing evidence that the entire underpayment_of_tax for the year in issue was due to fraud accordingly respondent is entitled to partial summary_judgment and petitioner is liable for the fraud_penalty pursuant to sec_6663 for the taxable_year in the case of a taxpayer who fails to file a timely tax_return sec_6651 provides for an addition_to_tax unless the taxpayer can demonstrate that the failure_to_file was due to reasonable_cause and not due to willful neglect see sec_6651 the internal_revenue_code does not define reasonable_cause but the regulations state if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to reasonable_cause sec_301_6651-1 proced admin regs willful neglect is conscious intentional failure or reckless indifference 469_us_241 whether petitioner acted with reasonable_cause and not with willful neglect is a question of fact and petitioner bears the burden_of_proof see rule a see also 227_f2d_181 5th cir affg a memorandum opinion of the court dated date respondent's request for admissions requested that petitioner admit or deny the following all of which pertain to the issue of petitioner's liability for an addition_to_tax for failure_to_file timely pursuant to sec_6651 a petitioner did not file his joint federal_income_tax return for tax_year ended date until date petitioner failed to timely file his income_tax return for the taxable_year petitioner had no excuse for failing to timely file the aforesaid tax_return pursuant to rule c each matter is deemed admitted unless within days after service of the request or within such shorter or longer time as the court may allow the party to whom the request is directed serves upon the requesting party a written answer which admits or denies the assertions made by respondent based on the deemed admissions as a result of petitioner's failure_to_file any response to respondent's requests pursuant to rule c we sustain respondent's determination as to the failure_to_file timely penalty pursuant to sec_6651 pursuant to sec_6673 this court is authorized to impose a penalty against a taxpayer not in excess of dollar_figure whenever it appears that inter alia the proceedings before the court have been instituted or maintained by the taxpayer primarily for delay see sec_6673 a the penalty provision of sec_6673 is generally used to sanction flagrant tax protesters and abusive tax_shelters but it is also a proper channel for this court to sanction and deter the use of false testimony and to protect the integrity of our proceedings from intentional misconduct see 102_tc_596 see also 96_tc_459 noting this court's power to impose sanctions when the underlying facts and circumstances establish an abuse of the court's processes in the instant case petitioner's conduct warrants sanction pursuant to sec_6673 a petitioner's conduct should be sanctioned because it resulted in an abuse of the court's processes and was designed primarily to cause delay in particular during the date trial session in los angeles california a question arose as to petitioner's experience with tax_court litigation as the court attempted to ascertain the extent of petitioner's tax_court experience the following discourse took place the court but you have appeared in this court before is that correct mr tully i don't know about this courtroom your honor the court the u s tax_court mr tully i was in u s tax_court one -- one day yes one day in the last six seven years and i was never in tax_court or in this court prior to that i've been in this court one day maybe two days to pick up paperwork or something but only one day for a hearing that lasted about four hours that's my only experience in united_states tax_court or any court in fact however petitioner has had extensive experience in the u s tax_court petitioner appeared before the u s tax_court prior to his appearance in the instant case either pro_se or as an officer of certain charitable organizations on nine different occasions see oliver family found v commissioner tcmemo_1999_234 hart found v commissioner tcmemo_1999_228 resource management found v commissioner tcmemo_1999_224 share network found v commissioner tcmemo_1999_216 tamaki found v commissioner tcmemo_1999_166 tate family found v commissioner tcmemo_1999_165 bowen family found v commissioner tcmemo_1999_149 tully v commissioner tcmemo_1997_310 oliver family found v commissioner tcmemo_1997_220 petitioner moreover is prosecuting the appeal of two of these cases before the court_of_appeals for the ninth circuit and he prosecuted one case before a federal district_court in tully v kaply aftr 2d c d cal see tate family found v commissioner tcmemo_1999_165 additionally although petitioner is not licensed to practice law he did attend law school based upon the foregoing we conclude that petitioner has had sufficient experience with this and other courts to know that he would be receiving important mailings pertaining to this case and that he must contact the court and respondent to give notice of his address change instead petitioner waited until this case was called for trial to allege that he had not received the court's or respondent's notices petitioner then deliberately misstated his legal experience in an apparent attempt to persuade the court to show leniency by vacating the deemed admissions based upon his assertion that he had not received the court's or respondent's notices had the court known the extent of petitioner's legal experience at the time of the call of this case from the calendar the court would have held petitioner to the deemed admissions when he appeared at that time a continuance and hearing would not have been necessary in short by deliberately misstating his experience before this court petitioner abused the court's processes and caused undue delay petitioner's unacceptable conduct in the instant case resulted in an unnecessary and considerable waste of the court's time and resources accordingly the maximum penalty is appropriate and we therefore on our own motion require petitioner to pay to the united_states a penalty in the amount of dollar_figure see sec_6673 a to reflect the foregoing an appropriate order and decision will be entered for respondent
